Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Admissions 
	Applicant admits it was known to remove microorganisms and other suspended solids from water using ultrafiltration [0008].

Contemplated Uses / Applications of Disclosed Invention 
	While it is axiomatic that the scope of the inchoate protected invention would be defined by the claims rather than the disclosure, it bears pointing out that 

    PNG
    media_image1.png
    107
    468
    media_image1.png
    Greyscale

That is, the intended use as disclosed is not limited to private domestic piping systems, e.g., plumbing of private dwellings, but may relate to swimming pools and other water distribution networks.  Importantly, however, claim 15 requires that the method “[provides] a heated liquid for human drinking.”  While properly treated heated swimming pool water may presumably be sipped or other ingested in small doses without long-lasting deleterious health outcomes, one of skill interpreting the phrase “liquid for human consumption” would not reasonably read it on swimming pool water.  On the other hand, while potable water, e.g., well water, municipal water treatment plant-treated water, rainwater, and bottled water, may perhaps be the more common example of a “liquid for human consumption,” others come to mind as well:  Beer, distilled spirits, colloids of milk fat in water (“milk”), and vegetable oil-in-water microemulsions. 
	Lest the swimming pool horse hasn’t yet quelled its whinnying, it behooves the examiner to note that the heated liquid of even a heated indoor swimming pool is not closed to contact with ambient air and other microbial contamination sources, as required bv claim 15, e.g., bacteria added to the heated swimming pool water by human swimmers upon entry into the water or thereafter:  Swimmers have been known to transfer saliva to swimming pool water.  See, for example, USP 5946736 at col 1 line 18.

Claim Construction
	The ultrafiltration unit may be a single UF unit in a bypass conduit, aka, sidestream, of the circuit [0019].
	“[C]irculation means” can be a continuously running pump [0022].
	Claim 15 requires “using a piping system … wherein [the] piping system comprises … a single ultrafiltration unit” (emphasis added).   At [0028], it is noted that “the single ultrafiltration unit” is “also named primary ultrafiltration unit in a preferred embodiment” (emphasis added).  At [0045], “one single ultrafiltration unit” is recited.  At examiner-annotated Fig. 3, 

    PNG
    media_image2.png
    769
    729
    media_image2.png
    Greyscale
	
a piping system comprising two ultrafiltration units is disclosed.  At [0093], reference numeral 5 is identified as referring to “Ultrafiltration unit(s) (primary/secondary).”
	Given the foregoing discussion, Claim 15’s recitation of “using a piping system … wherein [the] piping system comprises … a single ultrafiltration unit” is not limited to use of a piping system have one and only one ultrafiltration unit.  Although the piping system must have at least one single ultrafiltration unit, it is open to addition al ultrafiltration units.
	Claim 15 recites a heat device “a set temperature for the heating device is adjusted to between 40ºC and 55ºC.”  A prior art disclosure is sufficient to meet this limitation if the desired set point of a heating device falls within the specified temperature range.  It is not necessary for the circulating water exiting the heating device, or alternatively at every point within the pipng system, to lie within the specified range.  The examiner requests that applicant give thoughtful consideration, including a review of the original disclosure for sufficient textual support, to amending the claims to require that the temperature of the water exiting the heating device, and perhaps throughout the entire circuit, lie within the specified temperature range.  Specifically, a limitation such as, “heating the heated liquid using the heating device so that the temperature of the heated liquid throughout the piping system is maintained within the range of 40 – 55 ºC,” or words to that effect. This request should not be interpreted as an “examiner suggestion of allowable subject matter” but rather as a suggestion to clarify the scope of the claims.
	Applicant refers to the conduit in which the UF filtration unit is situated as the “bypass-conduit” which bypasses the parallel main conduit lacking a UF unit.  One might have described the “main conduit” parallel to the UF unit as the bypass conduit insofar as it bypasses the ultrafiltration unit, but an applicant may be its own lexicographer provided the record is clear as to the meaning of claim-recited words, as is the case here on this point.

§112(b)
Claims 15 – 25, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 requires inter alia providing a heated liquid using a piping system having specified features including a heating device at a “set temperature … adjusted to between 40ºC and 55ºC.”  Implicit is a heating device control mechanism of one kind or another by which the temperature of the liquid flowing through the heating device may be controlled to a desired exit temperature. Although not expressly stated as clearly as it might, the implication is that the implicitly disclosed heating device temperature controller controls the temperature of the heated liquid exiting the heating device to within the range of 40 – 55ºC.  An ultrafiltration unit in a bypass line for controlling microorganisms, implicitly by physically removing (“mechanical separation”) at least some microorganisms circulating through the piping system, is also recited.  So far, so good.
The problem from a claim scope clarity point of view is the “thereby” clause:

    PNG
    media_image3.png
    113
    775
    media_image3.png
    Greyscale

This clause defines the claimed method in part not by stating what it is, but rather how it differs from what it is not.  Doing so is problematic for it requires locating the metes and bounds of the claimed invention in part by first ascertaining “the temperature at which the drinking water [sic, more consistently, “heated liquid for human consumption”] must otherwise be maintained” and secondly, that that temperature determination be found to be specifically 60ºC.  Claim 15 does not require that the heated liquid comply with any particular regulatory requirement presumably demanding heat treatment to 60ºC, so it is unclear what the scope of “otherwise” approaches one must consider to determine whether such treatment protocols “must” heat the liquid to 60 ºC.  Clarity as to the scope of the claim will ensue from claiming as straight-forwardly as possible the manipulative steps of the claimed method.
	In claim 15, it is unclear whether “heated liquid for human drinking” and 
 “the drinking water” are the same, and, if so, whether the reference to “water” implicitly narrows the scope of each recitation of “liquid” to “water.”
	In claim 15, it seems the phrase, “heated liquid for human drinking” refers to all liquid in the circulation piping systems within or downstream of the heating device 8 and upstream of the point 3 at which fresh feed liquid is introduced into the circulation piping system (examiner’s oval/arrow annotation below) whereas “liquid for human drinking” is the phrase used to describe the fresh feed liquid introduced into the circulation piping system at 3.

    PNG
    media_image4.png
    706
    724
    media_image4.png
    Greyscale

Such as the case, it is then confusing to employ the phrase “liquid for human consumption” (distinct from “heated liquid for human consumption”) at the locations in claim 15 noted below:

    PNG
    media_image5.png
    663
    868
    media_image5.png
    Greyscale


	The phrase “partially and temporarily” cannot be understood.  If “partially” implies “directing at most a portion of the liquid being circulated through the bypass conduit,” then a clarifying textual amendment of claim 15 is suggested.  If “temporarily” means, “continually,” i.e., from time-to-time rather than continuously, then Applicant should point to specific passages in the specification illuminating the meaning.  The disclosure in [0024] speaks of “only passed at certain times” which appears to go to the “temporarily” qualifier.

Objections to the Specification 
	Objection is made to the specification for minor informalities:
At [0024], and perhaps elsewhere in the disclsoure, “conduit” is misspelled as, “conduct.”

    PNG
    media_image6.png
    401
    464
    media_image6.png
    Greyscale

	Per claim 21, while it is clear that the liquid may flow to the UF unit “temporar[il]y” (as in claim 15) and “discontinuously” (as in claim 21), it is unclear how channeling of the flow to the UF unit can be both temporary and “continuou[s].”
Correction is required.

Discussion of Selected Prior Art
	Baumann describes making water germfree by “just mechanical means,” i.e., “[b]y means of UF technology” [page 14 line 23].  Although Baumann discloses that the water treatment system may comprise “heat treatment units”  (16/30), the disclosure also advises the person having ordinary skill in the art that “the water must neither be heated nor cooled down” [22/4].  

	Neither IEU, discussed below, nor Baumann describes or suggests maintaining at a temperature of 40 – 55ºC recirculated water in a piping system which is open only to admission of make-up water and which produces for discharge from the system heated potable water.

Prior Art Rejections
	Claims 15 – 25, 27 are rejected under §103 for obviousness over IEU in view of applicant’s admitted prior art and US 20120027735 to Béland.
	IEU describes a piping system meeting the structural elements and arrangement of the piping system employed in Applicant’s method of providing a heated liquid for human consumption (see claim 15):  IEU describes a water influent stream, a heating device, at least one tap for heated liquid to exit the circuit,  a flow stream split into two parallel paths, i.e., a “main conduit” lacking a filtration module and a “bypass conduit” comprising a filtration unit, and a pump providing recirculation of the liquid.  The filter unit is a microfiltration unit, not necessarily an “ultrafiltration” unit as claimed, but substitution of a UF filter for IEU’s MF unit would have been obvious on view of Applicant’s admission that it was known to remove microorganisms and other suspended solids from water using ultrafiltration [0008].
	IEU describes “fully automatic operation” [0032], but it is unclear what process parameter is measured and controlled, and which process unit is manipulated by an implied controller.  Arguably, the time of day (night/day) or day of the week (weekday/weekend) is “measured” or otherwise determined and the proportion of flow diverted to the filtration unit is manipulated accordingly based on:

    PNG
    media_image7.png
    127
    961
    media_image7.png
    Greyscale

	IEU (filed in 2006) does not expressly describe the temperature to which the water is heated exiting the heater or discharged through the tap.  However, given its reference to the German Drinking Water Ordinance 2001, one of skill would reasonably infer that the IEU invention is operated in a manner to produce water that passes muster under the Ordinance as written in 2006.
	Applicant’s interpretation of IEU [Response, 9/5/21, at pages 10 – 11] is helpfully informing on this point.  Applicant characterizes IEU (Response, 9/5/21, pages 10)-12 as follows:

    PNG
    media_image8.png
    124
    875
    media_image8.png
    Greyscale

According to the examiner’s understanding of Applicant’s interpretation of IEU, the person having ordinary skill in the art at the time IEU was published in 2006 would have understood that a) the temperature at the exit of the IEU heater (at examiner-annotated point A below) to be at least 60ºC, and b) the temperature of water exiting the tap (at examiner-annotated point B below) to be not less than 5ºK less than the temperature at the heater, or in any event, not less than 55ºC.1 

    PNG
    media_image9.png
    631
    892
    media_image9.png
    Greyscale

	Based on Applicant’s adequately supported interpretation of IEU, IEU does not describe a “heater set temperature” of 40 – 55ºC. 
US 20120027735 to Béland describes preparation of a liquid for human drinking, e.g., maple sap beverage formulated with desirable strains of probiotic bacteria.  In the course of preparing the beverage, it is essential to first inactivate endogenous flora, i.e., bacteria in the raw maple sap, by a sterilization process that does not alter the endogenous nutraceutical [sic] compounds of the sap ([0052] at sheet 4) before the beneficial bacteria are added to the liquid.  Such inactivation is accomplished by a low temperature thermal treatment (at 121 ºF / 49ºC) with no filtration step or, alternatively, at a lower temperature in combination with “some microfiltration” (middle of left column of sheet 4, [0052]):

    PNG
    media_image10.png
    236
    478
    media_image10.png
    Greyscale

The phrasing, “some microfiltration” would be interpreted as “some, but not all, of the flow of the processed liquid is passed through a microfiltration unit.” 
It would have been obvious to have deceased the heater set point in the IEU heater by increasing the proportion of flow passing through the IEU filtration unit in the bypass conduit (and necessarily also reducing the proportion of the recirculation flow passing through the main conduit), in view of the recognition in the same field of endeavor, beverages, that one could accomplish an equivalent degree of liquid sterilization by offsetting a decrease in thermal input by an increase in the proportion of flow through a filtration unit capable of mechanically removing microorganisms from the flowing liquid, as shown by Béland.  While one of skill would expect the energy required for passing more fluid though a pressure-drop inducing filter to partially offset the reduced energy consumption by operating the heater at a lower set temperature, one of skill would have expected an overall net reduction in energy consumed due to less thermal heating at the IEU heater.
	Per claims 19 and 20, it would have been obvious to have provided means for collecting a sample and for collecting samples from the piping system for microbial contamination in order to comply with regulatory drinking water standards.
	Per claim 25, it would have been obvious to have optimized the trade off between the heater set temperature and the proportion of liquid fed diverted to the UF filter given that the cited prior art discloses that trade off as a result- effective process variable.
 
Discussion of Selected Prior Art of Interest
	USP 6453938 to Ebster describes circulated heated water having a temperature of at least 55ºC (4/25).
	
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner takes Official notice of the fact that 60ºC – 5ºK = 55ºC